Citation Nr: 9917382	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  91-20 961	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUES

Entitlement to service connection for post traumatic stress 
disorder.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision.  The veteran now 
resides in the jurisdiction of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The case was previously before the Board in December 1995, 
when other issues were denied.  It was noted that the issue 
of entitlement to service connection for drug dependency had 
not been the subject of a timely appeal and was not properly 
before the Board.  The claim for service connection for post 
traumatic stress disorder (PTSD) was remanded for further 
development.  Records relating to the claimed stressors have 
been received from U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) [previously the United States Army 
and Joint Services Environmental Support Group (ESG)].  The 
Board's Remand provided that if the ESG records had verified 
the claimed stressors, an examination was to be done.  As 
discussed below, the ESG response did not support the claim.  
The RO still attempted to have the veteran examined but the 
prison administrator refused to cooperate.  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  

In July 1998, the RO notified the veteran that his claim for 
pension was not approved because he was presently imprisoned 
in a penal institution.  The veteran has submitted several 
letters disagreeing with this decision.  While there was no 
rating decision or "blue sheet" on the veteran's pension 
claim, the July 1998 letter informed him of a decision by the 
RO.  The veteran has submitted several letters notifying the 
RO of his disagreement.  The RO must now send the veteran a 
statement of the case on the issue of his entitlement to 
pension.  If the veteran perfects a timely substantive 
appeal, the matter will come before the Board for review.  
38 U.S.C.A. §§ 7104, 7105 (West 1991).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran does not have PTSD as the result of disease 
or injury during his active service.  

3.  Verification of stressors is not of record.  

4.  The veteran was not in combat.  

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There are 3 elements to a claim of service connection.  
38 U.S.C.A. §§ 101(16), 1110 (West 1991).  There must be a 
current disability, a disease or injury in service, and a 
connection between the current disability and the disease or 
injury in service.  See Caluza v. Brown, 7 Vet. App. 498 
(1995).  A claim meets the threshold requirement of being 
plausible or well grounded if there is some evidence on each 
of the 3 elements.  38 U.S.C.A. § 5107(a) (West 1991).  For 
service connection to be established, each element must be 
proven.  The claimant has the burden of proof.  38 U.S.C.A. 
§ 5107(a) (West 1991).  However, the standard of proof in VA 
claims is lower than many other arenas.  If the positive and 
negative evidence is in approximate balance, the claimant 
will be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107(b) (West 1991).  

The veteran's claim for service connection for PTSD is well 
grounded.  He is competent to report stressors in service and 
that report is presumed to be true for the purpose of 
determining if the claim is well grounded.  The 
hospitalization of September and October 1994 reported a 
diagnosis of PTSD and linked it to stressors in service.  
Since the claim is well grounded, VA has a duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  All relevant facts have been properly 
developed.  VA has completed its duty to assist the veteran 
in the development of his claim.  See 38 U.S.C.A. § 5107(a).  
Information on the claimed stressors has been obtained from 
the service department.  The veteran has not reported that 
any other pertinent evidence might be available.  See Epps v. 
Brown, 9 Vet. App. 341, 344 (1996).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1998).  

The veteran was not awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, so the claimed 
stressors require verification.  The veteran has made 
statements to the RO and to the examiners to the effect that 
stressors included:  incoming fire, attacks on his base, and 
frequently going out and picking up bodies.  ESG has provided 
information which contraindicates the claimed stressors and 
does not verify them.  

The history of the 1st battalion, 83rd Artillery shows that 
the unit sustained casualties in moving to Fire Support Base 
(FSB) Bastogne in March 1968.  The veteran's personnel 
records show that he joined C Battery, 1st Battalion, 83rd 
Artillery (C/1/83) as a cannoneer on June 18, 1968.  The 
history documented subsequent movements of the battalion's 
batteries and firing on enemy positions.  There is no mention 
of (C/1/83) being attacked or sustaining casualties while the 
veteran was with it.  The veteran's personnel records show 
that he joined B Battery, 1st Battalion, 83rd Artillery 
(B/1/83) as a cannoneer on January 22, 1969.  The history 
shows that B/1/83 was at FSB Anzio.  In February 1969, B/1/83 
moved to FSB Roy where, except for short duration raids, it 
remained until September 1969.  There is no mention of 
(B/1/83) being attacked or sustaining casualties while the 
veteran was with it.  On May 13, C/1/83, at FSB Bastogne, was 
attacked.  It sustained 19 wounded, one of whom subsequently 
died.   The veteran's personnel records show that he departed 
B/1/83 on June 6, 1969 and Vietnam on June 10, 1969.  The 
history records that on June 19, 1969, B/1/83, at FSB Roy, 
received mortar rounds, wounding 6 personnel, none seriously.  
The history appears to be a thorough and complete report of 
the movements and actions of the battalion and its batteries, 
documenting all attacks on the unit and its casualties.  
Comparison of the history with the veteran's personnel 
records establishes that he was not present when attacks 
occurred or when casualties were sustained.  Thus, the 
veteran's reports of such stressors are not verified.  

The veteran reported that he saw a friend blow the brains out 
of an enemy soldier.  This is not verified.  Moreover, there 
is no verification, or even indication, that the veteran was 
ever in combat with the enemy.  

The veteran reported picking up body parts and putting them 
in bags.  This is not verified.  The history shows that there 
were no friendly casualties in the veteran's proximity.  
There is no evidence that the unit's cannoneers ever left 
their post to wander around the distant bush picking up enemy 
remains.  

ESG submitted a log which shows that the effects of artillery 
bombardment were sometimes verified by aerial reconnaissance 
or troops in the field.  The veteran reported seeing some 
photographs of enemy remains; however, no competent medical 
professional has linked such photographs to PTSD.  Similarly, 
the veteran has asserted that supplying artillery fire 
support day and night contributed to PTSD; but, no medical 
professional has linked PTSD to his work as a gunner.  

The DD Form 214, Armed Forces of the United States, Report of 
Transfer or Discharge, shows the veteran served from November 
1967 to December 1969, including one year in Vietnam.  His 
military education included the Code of Conduct, Military 
Justice, and Chemical, Biological and Radiological (CBR) 
warfare training.  It also shows he was awarded the National 
Defense Service Medal (NDSM), Vietnam Service Medal (VSM), 
Vietnam Campaign Medal (VCM) w/60 device, and 2 Overseas 
(O/S) Bars.  It does not indicate combat.  

The DA Form 20, Enlisted Qualification Record, shows the 
veteran was in Vietnam from June 11, 1968 to June 10, 1969.  
On June 18, 1968, he was assigned as a cannoneer with C/1/83.  
On January 22, 1969, he was assigned as a cannoneer with 
B/1/83.  On June 6, 1969, he was assigned to casual status 
enroute to the continental United States.  During his Vietnam 
service, he participated in Vietnam Counteroffensive Phases 
IV and V.  Participation in the counteroffensive is not 
evidence that the veteran was actually in combat.  The DA 20 
does not indicate combat service.  

VA has developed all avenues of evidence indicated by the 
veteran and his claimed stressors.  38 U.S.C.A. § 5107(a) 
(West 1991).  Nevertheless, there is no credible supporting 
evidence that the claimed inservice stressor actually 
occurred.  Consequently, the claim must be denied.  The 
evidence on this point is not in approximate balance.  
38 U.S.C.A. § 5107(b) (West 1991).  There is no evidence 
verifying the claimed stressors.  The existing evidence 
indicates that the claimed stressors did not occur.  

The ESG evidence shows the lay statements as to stressors are 
not consistent with the actual circumstances of the veteran's 
service, so the provisions of 38 U.S.C.A. § 1154(b) (West 
1991) do not provide a presumption as to service connection.  
The record does not establish that he was in combat.  
Regardless, as noted above, his specific allegations of 
stressors are inconsistent with the official records.  Those 
records, made in the course of official business at the time 
of the occurrence are more probative than the veteran's 
recent recollection long after the events occurred.   


ORDER

Service connection for post traumatic stress disorder is 
denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

